DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US 9,153,161 to Byun; in view of US 2014/0085360 to Ohno et al.

As per claim 1, Byun teaches a display device comprising: 
a plurality of first pixels configured to display a still image portion (Fig. 3, 310); and 
a plurality of second pixels configured to display a moving image portion (Fig. 3, pixels other than those in area 310), 
wherein from a first time point elapsed by a first period (Fig. 7, Td) from a display start time point of the still image portion the first pixels gradually decrease an average luminance of the still image portion (Fig. 7, the luminance is decreased during Td-Tt1), and 
wherein the average luminance of the still image is maintained during the first period (Fig. 7, luminance is maintained during period Td).
Byun does not teach wherein the second pixels gradually decrease an average luminance of the moving image portion.
Ohno et al. teach wherein the second pixels gradually decrease an average luminance of the moving image portion (Fig. 20, paragraphs 248-249, “for a moving image region where a distance from the still image region is less than a predetermined value, the light emission brightness may be set on the basis of the characteristic value of the still image”, in other words, it is suggested that the gain value is at least indirectly applied to an adjacent “moving region”).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention, to modify the device of Byun, so that the second pixels gradually decrease an average luminance of the moving image portion, such as taught by Ohno et al., for the purpose of reducing an afterimage effect.


Allowable Subject Matter

Claims 2-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

The Office respectfully submits that although the cited prior art teaches a first period (Byun, Fig. 7, Td) with a predetermined time duration, said duration does not seem to be adjustable based on predetermined conditions such as those in claims 2-6, ie.: “according to an average luminance of the first pixels at the display start time point”, “shorter as the average luminance of the first pixels at the display start time point is larger”, “shorter as a motion degree of the moving image portion is larger”, “shorter as a difference between the average luminance of the still image portion and the average luminance of the moving image portion is larger” and/or “according to size of grayscale values in the first region”.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R SOTO LOPEZ whose telephone number is (571)270-5689.  The examiner can normally be reached on Monday-Friday, from 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSE R SOTO LOPEZ/Primary Examiner, Art Unit 2694